                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

FLOYD WILLIAMS                                                           PLAINTIFF

v.                        Case No. 5:19-cv-00106 BSM

DAVID TAYLOR, et al.                                                    DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed.

     IT IS SO ORDERED this 24th day of March 2020.




                                                 UNITED STATES DISTRICT JUDGE
